 FAR-BEST,INC.211Far-Best,Inc.andJessie Eagins.Case 13-CA-8701February 18, 1970DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNactivity protected by the Act.All parties were afforded full opportunity to be heard,to introduce relevant evidence, to present oral argument,and to file briefs. General Counsel and Respondent filedcomprehensive briefs which have been duly considered Onthe entire record in the case, and from my observation ofthe witnesses, I make the following.FINDINGS OF FACTOn March 7, 1969, Trial Examiner William W.Kapell issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practice conduct allegedinthecomplaintand recommending that thecomplaint be dismissed in its entirety, as set forth inthe attached Trial Examiner's Decision. Thereafter,the General Counsel filed exceptions to the Decisionand a supporting brief, and the Respondent filed abrief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminermade at the hearing and finds noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERIt is ordered that the complaint herein be, and itherebyis,dismissed in itsentirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM W. KAPELL, Trial Examiner: This matter, aproceeding under Section 10(b) of the National LaborRelationsAct, as amended, herein called the Act, washeard at Chicago, Illinois, on January 13, 1969, with allpartiesparticipatingpursuant to due notice upon thecomplaint' issued by the General Counsel on December 4,1968,' alleging violations of Section 8(a)(1) and (3) of theAct by Far-Best, Inc., hereafter referred to as Respondentor CompanyThe complaint, in substance,allegesthatRespondentdischarged Jessie Eagins on about October 4 because hehad engagedin union orother concerted activity for thepurpose of collective bargaining or other mutual aid andprotectionrelatingtothetermsorconditionsofemployment. Respondentin itsduly filed answer admitscertain jurisdictional and other factual allegations, deniesthe commission of any unfair labor practices, and pleadsthat Eagins was discharged for acts of misconduct on hispart,wholly unrelated to any union or other concerted'Based upon a charge filed on October 7 by Jessie Eagins'All dates hereafter refer to the year 1968 unless otherwise noted.1.COMMERCEAtalltimesmaterialherein,Respondenthasmaintained its principal office and place of business at ElkGrove Village,Illinois,where it has been engaged in themanufacture, sale, and distribution of industrial soaps,cleaning agents, and other related products. During thecalendarorfiscalyear1967,theRespondentmanufactured, sold, and distributed products valued inexcess of $750,000, of which products valued in excess of$100,000 were shipped from its plant directly to locationsinStates other than the State of Illinois. Respondentadmits, and I find, that at all times material herein it hasbeen engaged as an employer in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDRespondent admits, and I find, at all times materialherein, thatMiscellaneousWarehousemen, Local 781,affiliatedwiththeInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica (herein called the Union) has been a labororganization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsEaginsbeganworking for Summit Corporation,Respondent's predecessor, in 1957, and continued in theemploy of Respondent after it purchased Summit in May1967He joined the Union about 5 years ago at whichtime he became the union steward. He acted as stewarduntilAugust 1967, when he was replaced by Ed Millerfollowing an election in the three-employee unit upon hisrefusal to sign a proposed renewal union contract withRespondent because he was dissatisfied with the wageterms which were being negotiated at that time.3Shortly prior to October 3, when his job was to mixsoap, Eagins asked Don Manson, the plant manager, tobe given the extra job of cleaning the office before hisregular hours started at extra pay. That work had beenperformed previously by outside maintenance men, thenfor a short time by the father-in-law of John Urquhart,the divisional manager, and dust prior to Eagins' requestby a schoolboy until he returned to school following theend of his school vacation.' On the morning of Thursday,October 3, when Eagins came to work he found a note in'A contractual relationship has existed between the Union andRespondent since 1967, and prior thereto for several years with itspredecessor,Summit Corporation.'Urquhart testified that originally this work was done by companyemployees until they became too busy to handle it, and it was contractedout, that recently his father-in-law did the work,for a short time until heretired and it was then given to a young man who did it until he left fortheArmy, and that it was then reassumed by company employees,181NLRB No. 44 212DECISIONSOF NATIONALLABOR RELATIONS BOARDthe office window directing him to clean the office 5Eagins decided not to clean the office and deterred otheremployees from doing so.' About an hour later Urquhartarrived and asked Eagins why he had failed to clean theoffice pursuant to his note Eagins replied that he declinedtodo so because he wanted that job as an extraassignment to be performed on a daily basis for extra paybefore he began his regular work. Urquhart reprimandedhim for not obeying his instructions but admitted thereasonableness of his request, and, according to Eagins,indicated that he could have the fob'Shortly thereafter when Eagins entered the office toreturn a trash basket which he had emptied, Urquharttold him to get the men ready to go into and clean one ofthe underground tanks.' Eagins thereupon went into theplant and conveyed those instructions to Nate Davis andBenny Upton 9 In the discussion which ensued among thethree of them, they decided they were entitled to pay atthe rate of overtime (time-and-a-half) because of the hardand unhealthy nature of the work. Eagins, who usuallyacted as spokesman for the employees, then left to reporttoUrquhart. The evidence conflicts to some extent as towhat occurred thereafter. According to Eagins, he advisedUrquhart that the men wanted more money to clean thetank and asked him to talk to the men. Urquhart repliedthat if he could not take an order he could go home, andthat there was nothing else for him,1° and entered hisoffice followed by Eagins who asked for and receivedpermission to call Ed Miller," the union steward, andasked him to call Urquhart and to come to the plant tofind out what was going on.' S A few minutes after Eaginsleft his office, Urquhart came out and told Eagins he was"punched out," he could go home, that he had not cleanedthe office as directed by his note, he now refused to gointo the tank and that was all he had for him. Eaginsattempted to reply that he had not been asked topersonally go into the tank, but Urquhart walked away.At one point during their conversation Eagins also toldUrquhart that Manson told him he would be a fool towork in the tank at straight time and that he (Manson)had been so advised by Urquhart, to which Urquhartresponded that he was the boss and that the tank had tobe cleaned now.pursuant to their original practice However, no evidence was introduced toshow that any employee actually performed that workafter the schoolboyleft,which, judging from the dates involved,could not have been muchbefore Eagms requested the job'Itwas not uncommon for managementto leave ordersin that mannerforEagms who reported for work much earlier than managementpersonnel.'Eagins, an old, competently regarded,and trustedemployee,usuallyconveyed work instructions from management to the other employees whoreadilyfollowed such instructions'AlthoughUrquhart testified that he told Eagins he would considergiving him the job, further conversations that afternoonverifiedthat he gotit,and the fact that he actually began doing the work on the followingmorning confirmed it'Respondentmaintains storage tanks (railroad tankcars)for itsmaterials both above and below ground, which require periodic cleaningIn cleaning an underground tank the employees descended into the tank,scraped the rust off the sides with brushes, and then oiled the sides with arag In performing this work the employees used cloths over their mouthsand noses to avoid inhaling the rust dust dislodged in their scraping, and,although supplied with gogglesto protecttheir eyes, theyusually were notworn because the dense dust madeitdifficultto see whattheywere doingDespite these precautions some dust was unavoidably inhaled during thework and could be detected in the nostrilsfor a couple of daysthereafterItwas regardedas dirty,ifnot unhealthy work,and the employees hadbeen compensated at regular or overtime rate of time-and-a-half dependingAccording to Urquhart, when Eagins reported to himhe said, "We refuse to clean the tank," and when askedwhy, he stated "We feel we should get extra pay or,overtime for this job," and that, furthermore,Mansontold him they should get overtime for it because it was ahard job. Urquhart replied that he did not care whatManson said, and that the tank had to be cleaned now.Eagins, thereupon, reasserted "We are not going to cleaniton straight time," to which Urquhart retorted "You aregoing to clean it or you are going to punch out " WhenEagins stated that he was not going to punch out,Urquhart returned to the office and punched them (theemployees) outAfter cooling off for a few minutes,Urquhart again went into the plant and asked the menwhether they were going to clean the tank, and when theyresponded that they would not, he said "Well, if you arenot going to clean the tank you are punched out, you arenot getting paid. You might as well go home. Come intomorrow and we will talk about this." Urquhart thenreturned to his office followed by Eagins who said that hewanted to talk to him about the matter, but Urquhartreplied "Jessie, there is nothing to discuss. Either you aregoing to clean the tank or you are not." Eagins thenrequested and received permission to use the telephone.Urquhart then again went into the plant and ordered theemployees to clean the tankWhen they continued to holdout, he informed them that they were punched out and toleave the plant, and that he wanted to talk to them on thefollowingmorning. He also told Eagins that he did notknow what he was going to do about him yet, but wantedto see him the following morning when they would discussthematter further.He also advised Eagins that he wasgoing to call the Union to which Eagins replied that it wasnot a union matter Urquhart then called Cook, the unionrepresentative, and after relating what had happened, healso calledMiller, and described the situation to him andasked him to come to the plant.In resolving the inconsistencies in the testimony ofUrquhart and Eagins, and appraising their respectivecredibility, I find based upon the plausibility of theirassertions,thesequence inwhichmade, and theirdemeanor that Eagins presentedUrquhartwithanultimatum that the tank cleaning would not be doneunlesspaid for at a higher than regular rate, that Eaginsclearly gave the impression to Urquhart that he not onlysupported the demand but was making it on his ownbehalf as well as the behalf of Davis and Upton, and thattheyremainedadamant in their demand despiteUrquhart's threat to punch them out.Shortly after his conversation with Urquhart,Millerappeared at the plant office and again was told byUrquhart that the men refused to clean the tank unlesspaidmoremoney and that he could not have theemployees tell him how to run the plant. Miller then wentinto the plant and spoke to Eagins and the two otheron when it was done'At that time there were five production employees,three includingEagins, onthe day shiftand two (Ed Miller and Richard Survillion) on thenight shift."Urquhartadmitted,as testifiedto byEagins,that initiallyhe did notspecificallyorder Eagms to participate in the tank cleaning, but claimed,and I find,that he left no doubt about it in his subsequent conversationswith Eagms and the other employees"Miller was at home at the time, he was on the night shift"AccordingtoMiller,Eagms told him thatthey all had been firedbecausetheyhad agreed not to clean the tanks unless paid moremoney onaccount of the natureof thework Eagins also asked him to call the unionrepresentative,but he was unable to reach him FAR-BEST,INC.213employees.Eagins told him it was worth more money toclean the tank and asked him to take the men out. Millerrefused because he lacked such authority,and also becauseof the no-strike clause in their collective-bargainingcontract."Pursuant to Eagtns'request,Miller then calledCook,theunionrepresentative,and explained thesituation to him.Cook asked to speak to Eagins, andfollowingtheirconversationEaginsinformedtheemployees that Cook was not going to do anything aboutthematter and had said that they should clean the tank.Urquhart then came out of the office and told the men togo home, think the matter over, and return tomorrow totalk about it. The employees thereupon left the plant.About 1 o'clock that afternoon Miller received a callfrom Eagins not to pick up Survillion that evening, as washis practice,because he was not coming in Later thatafternoon,about 3 p.m , Survillion received a call at hishome(he was then on the night shift)from Eagins to theeffect that everybody had been fired and told to go home,and that their timecards had been punched out 10Survillion then reachedMiller by telephone to inquire ifhe had been fired,and, if so,he wanted to collect hispaycheck.Miller advised him that as far as he knew hehad not been fired Survillion then stated that he wouldnot report for work that evening, and Miller asked him tocome to the plant the following morningMiller thentelephoned Urquhart and reported that he received a callfrom Survillion who stated that Eagins had called andinformed him that he had been fired and not to come towork'sHe also told Urquhart that he would not come inalone that night for fear of having his head bashed inUrquhart replied that he understood and asked him topick up Survillion the following morning and come to theplant.Following that call Urquhart decided to fire Eaginsbecause he had refused to clean the office,he was refusingto clean the tank,and, in effect,had called off the nightshift.The following morning Eagins arrived at the plantabout 6:45, he cleaned the office and then punched in at 7a.m., and began working on his regular job as did Davis.Upton arrived shortly and began working About 8 a.m.Miller and Survillion arrived.About 8 a.m. Urquhartarrived and about l5 minutes later he summoned Eaginsto his office and told him that they would have to let himgo. As Eagins asked why, Manson walked in and told himhewas a troublemaker and had kept the men fromworking in the tank and as far as he was concerned hewas fired.Urquhart then had Manson call the otheremployees in and told them that Eagins was being firedbecause he could not take a direct order.When Eaginsattempted to reply,Manson cut him off stating that hewas fired and had nothing more to say.16 Urquhart theninformed the others that they could go to work if theywished.The employees withdrew to a workroom anddiscussedwhether they should return to their jobs.Survillion declared his willingness to work and returned tothe office and advised Urquhart that he was willing to"The contract provides that there should be no strike or lockout, andthat the Employer is privileged to discipline employees for engaging inunauthorized activity,including the right to discharge,unless a grievance isfiled timely and arbitrated"According to Eagms he called Survillion that afternoon at Miller'srequest to inform him that Miller would not pick him up that afternoon,and he also related what had happened at the plant"The above findings are based on the credited testimony of Miller,which was corroborated by Survillion to the extent that he had been calledbyEagins and told that he and all the other employees had beendischarged.Eagins did not refute this testimony.clean the tank,if so ordered The men then resumedworking after being told by Urquhart that they wouldhave to clean the tank but not on that day." Later,Manson found Eagins still in the plant and asked him toleave, which he did. That afternoon Manson informed theemployees that they would receive a 10-cent-an-hour payincrease.About 10 days later Miller and Davis cleanedthe tank at straight time pay.NeitherEagins nor the Union filed a grievance inconnectionwithhisdischargepursuanttotheircollective-bargaining contract.B. The General Counsel's Contentions1Eagins was discharged for engagingin protectedconcerted activity unrelated to the no-strike provision ofthe union contract,and furthermore,Eagins did notengage in a refusal to clean the tank because he was neverordered to do so.2.Assuming,arguendo,thatEagins'dischargewasbased on prohibited conduct,Respondent condoned it andthereafter could not discharge him for it.C Conclusions1.The alleged 8(a)(1) violationSection 8(a)(1) of the Act prohibits an employer frominterfering with,restraining,or coercing employees in theexercise of rights guaranteed to them by Section 7 of theAct, including the right to engage in concerted activities"for the purpose of collective bargaining or other mutualaid or protection"Ifind, as related above, the evidenceestablishes that Eagins joined and associated himself withhis fellow-employees in presenting on his and their behalftheir agreed upon refusal to perform the disputed workunless compensated at a higher rate of pay. Although thedisputed work was far from healthy,the employees didnot decline to do it because of any health hazard butrather because they wanted more compensation.' BThe collective-bargaining agreement in effect betweentheUnion and Respondent covered the categories ofemployees but did not define or limit the nature of theirwork.Ifind,contrary to the General Counsel,that thecontract covered the employees involved herein, andsubjected them to its provisions The fact that the disputedwork was unusual and infrequently performed did notpreclude it from being subject to the terms of the contract,which provided that the Employer could discharge ordiscipline employees for engaging in a strike unless agrievance was filed timely.It is undisputed that no such"According to Survillion,who attended the meeting,Urquhart said hefiredEagins because he refused to clean the tank According to Miller,Urquhart told him he was firing Eagins because he refused to obey anorder,specificallymentioning Eagins' refusal to clean the office pursuanttoUrquhart's note but Miller did not recall whether he also said that itwas for refusing to clean the tank Eagms asserted only that he was beingdischarged because of his race(he is a Negro),a claim emphatically deniedby Urquhart and not pursued further"According to Urquhart's earlier testimony he claimed that businessconsiderations requiredmore storage facilities,and that,therefore, hewanted the last tank to be made available immediately However, at thetime he told the employees they would not have to clean the tank that day,a new order hadjust arrived changing the picture insofar as priorities wereconcerned, and the work on the tank was postponed"Thus, the work stoppage essentially was over higher pay No demandswere made to remove any health hazards or to provide healthier workingconditions,which conceivably could havejustified a refusal to clean thetank pursuant to Section 502 of the Act 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrievancewas ever filed.Italsoappears that theemployees were ordered to perform the work duringregular hours at regular pay rates,and that past practicesreflect that overtime rates were paid for the disputed workonlywhen performed during overtime.The refusal toclean the tank was a concerted refusal to perform certainwork,but was not protectedby the Act inview of thepertinent provisions of the'union contract.I,therefore,conclude that Eagins'conduct provided sufficient cause towarrant his discharge.Moreover,regardless of whetherthe refusal was a strike within the meaningof the Act orcontract,itclearlywas a refusal to obey an order andconstituted insubordination, and an attempt to dictate theterms and conditions of employment.The employees,however,were disciplined only to the extent of being laidoff for thebalance ofthe dayto afford them time toreconsider their position.Thus, theresolutionof thematter was deferred until the following morning when itwould be discussed further.However, when it was broughttoUrquhart'sattention that afternoon byMiller thatEagins had falsely informed Survillion that he had beendischarged,he decided to fire Eagins and did so thefollowingmorning.Urquhartpredicated the dischargeupon Eagins'failure to clean the office on October 3, hisrefusal to clean the tank,and his untruthful statement toSurvillion that he had beenfired,thereby attempting todisrupt the night shift 19The lastof these grounds,regardless of what preceded it, was obviously unrelated toany protected employee light of Eagins and providedsufficient cause to warrant his discharge.Ialso find no merit in the contention that,assumingEagins was discharged for engaging in activity prohibitedby the no-strike clause of the contract, Respondentpermitted the employees to return to their regular work,thereby condoning their misconductRespondent did notdischarge Eagins onOctober3 following the refusal toclean the tankUrquhartdefinitely advised Eagins and theother employees that the matter would be discussedfurther and finally resolved the following morning aftertheyhad had an opportunity to reconsider their position.The followingmorning the employees,as usual,arrivedmuch earlier thanUrquhartand apparently began towork.According to Survillion,he arrived about 8.30 a.m ,and upon observing the employees working, he inquiredwhether Urquhart had told them to do so.Theyrepliedthat he had not,and they immediately stopped workingAccording to Davis, he stopped working when Ronnie, themaintenanceman, advised him that he didn't knowwhether he(Davis)would be paid for his work.Thus, itappears that the employees realized that they had notbeenauthorized to resume working, and that theiremployment status had'not been finally resolved. Nor isthere any evidence that Urquhart directed the employees"It is immaterial that Survillion did not intend to work that night forother reasons.Miller also decided not to come in because of a fear for hispersonal safetyto resume working I, therefore, find and conclude thattheGeneralCounsel has failed to establish by thepreponderance of the evidence that the misconduct of theemployees had been condoned.Furthermore, inasmuch as it has been found that therefusal to work was not protected by the Act, then evenassuming it had been condoned, that would not precludeRespondent from later discharging Eagins based upon hismisconduct 101, therefore, find and conclude that the General Counselhas failed to prove by the preponderance of the evidencethat Eagins was discharged in violation of Section 8(a)(1)of the Act, and I shall recommend that the complaint bedismissed insofar as it alleges violations of that section.2.The alleged 8(a)(3) violationAlthough Eagins had been a union steward for severalyears prior to August 1967, when he was deposed fromthat position, thereisnoevidence indicating any unionanimus by Respondent Nor is there any evidence thatRespondent was motivated to discharge Eagins for anyground other than those stated by Urquhart. In fact, theGeneralCounselinhisbrief practically concedes thatthere is no substantial evidence to support a finding of aviolation of Section 8(a)(3) of the Act. 1, therefore, findand conclude that the General Counsel failed to establisha violation of Section 8(a)(3) of the Act, and I shallrecommenddismissalofthoseallegationsinthecomplaint.Upon the foregoing findings of fact and upon the entirerecord, I make the following:CONCLUSIONS OF LAW1At all times material herein, Respondent has beenengaged in commerce as an employer within the meaningof Section 2(6) and (7) of the Act.2.At all times material herein, the Union has been alabor organization within the meaning of Section 2(5) ofthe Act3.Respondent has not engaged in the unfair laborpractices alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, Irecommend that the complaint be dismissed in its entirety"Nor would the condonation of Eagins' refusal or failure to clean theoffice on October 3 deprive Respondent of relying to some extent on thatground in discharging him It clearly did not constitute protected concertedactivity